Citation Nr: 0842291	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from December 1947 to December 1953 and from February 
1954 to November 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which, in part, denied service 
connection for COPD.

The veteran testified at a hearing held at the RO in November 
2006 before a RO Hearing Officer, the transcript of which has 
been associated with the veteran's claims folder.

In November 2008, a Deputy Vice Chairman of the Board granted 
the accredited representative's motion that the veteran's 
claim be advanced on the Board's docket due to his advancing 
age.  See 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issue not on appeal 

In the above-mentioned January 2005 rating decision, the RO 
also granted service connection for bilateral hearing loss.  
The veteran's December 2005 notice of disagreement indicated 
that he wished to appeal that issue, and the RO issued a 
statement of the case (SOC) in December 2006 which addressed 
his bilateral hearing loss claim as well as the claim for 
service connection for COPD.  However, the veteran's January 
2007 substantive appeal did not discuss the veteran's hearing 
loss.  See 38 C.F.R. § 20.202 (2008) [if a SOC lists several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all issues or must 
specifically identify the issues being appealed].

Accordingly, an appeal was not perfected as to the issue of 
an increased rating for bilateral hearing loss, and that 
issue is not before the Board.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

FINDING OF FACT

The competent medical evidence of record is against a finding 
that the veteran's COPD is etiologically related to any 
incident of service, including claimed exposure to phosgene 
gas.


CONCLUSION OF LAW

The veteran's COPD was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for COPD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  



The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated March 2, 2004, including a request for 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The March 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the March 2004 letter specifically 
requested of the veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO, and thus complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
elements (1) and (2), veteran status and existence of a 
disability are not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection for the veteran's 
COPD.  In other words, any lack advisement as to those two 
elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  Because the Board is denying the 
veteran's claim, elements (4) and (5) remain moot.  

In any event, the veteran received specific notice of the 
Dingess decision in a March 20, 2006 letter from the RO.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records, Social Security Records, VA medical 
records and provided him with a VA examination.  

The veteran has indicated that he received treatment for COPD 
at the Great Lakes Naval Base and Fort Knox, Kentucky.  He 
further claims that he took his medical records from those 
facilities and submitted them to the VA Medical Center (VAMC) 
in Louisville, Kentucky.  The RO has requested that the VAMC 
conduct a search for any such treatment records.  In August 
2008 the VAMC indicated that no such records were found.  In 
addition, the RO also requested the National Personnel 
Records Center (NPRC) conduct a search for the records.  In 
March 2008 the NPRC indicated that no such records could be 
located. 

Based on the efforts to recover those documents, the Board 
has determined that additional efforts to obtain these 
records would be futile.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing and was afforded 
one in November 2006 as detailed in the Introduction.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations  

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Analysis 

The veteran contends that he was exposed to harmful chemicals 
in service and that this injury resulted in COPD.  See e.g., 
the February 2004 claim.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), current disability, the 
veteran has been diagnosed with COPD.  See e.g., the October 
2004 VA examination report.  Hickson element (1) has been 
satisfied.

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, the veteran's service 
treatment records do not contain any indication that the 
veteran suffered from COPD.  The veteran's October 1959 
separation examination did not reveal any abnormalities with 
respect to his lungs. 

As was discussed in the Introduction, the veteran contends 
that he was treated for COPD in service.  His service medical 
records, including his separation physical examination, 
however, are devoid of any reference to pulmonary problems.  
Although the veteran claims that he received treatment for 
COPD at the Great Lakes Naval Base and at Fort Knox, 
Kentucky, he has not cogently explained why or how, as a 
member of the United States Air Force, he would have been 
treated at those facilities, or why if such treatment had 
occurred why he did not mention it in his report of medical 
history.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  The Board finds the veteran's account 
of being treated for COPD during service only at facilities 
of service departments other than his own, with no mention of 
such treatment in the extensive service treatment reports 
contained in the record, to be unbelievable.  

Concerning in-service injury, the veteran contends that he 
was exposed to phosgene gas in service.  Specifically, the 
veteran argues that his MOS as a firefighter required the use 
of carbon tetrachloride as a fire suppression agent.  The 
veteran has stated that when carbon tetrachloride is heated 
it will produce phosgene gas.  

A review of the veteran's service treatment records indicates 
that he was treated for a cough and shortness of breath in 
September 1955.  The treatment note indicates that the 
veteran related recent exposure to phosgene gas while working 
in the fire department.  In March 1957 the veteran was again 
treated for difficulty breathing.  In an October 1958 report 
of medical history, the veteran responded in the affirmative 
to the question concerning shortness of breath.  Based on the 
veteran's in-service respiratory complaints, the Board finds 
that Hickson element (2) has been met.

With respect to Hickson element (3), medical nexus, the only 
competent medical opinion of record is that of the October 
2004 VA examiner who determined that the veteran's COPD was 
not related to military service.  Specifically, after noting 
the veteran's complaints of exposure to toxic substances in 
service, the VA examiner opined that "there is no evidence 
in the military records that [the veteran] had any abnormal 
chronic exposure that could have caused the long-term effects 
of [COPD]; however, [the veteran] has a very long history of 
smoking, which is the cause of his [COPD].

In making her determination, the VA examiner noted that a 
September 2003 pulmonary function test found that the veteran 
had stage 2b moderate obstructive lung disease with air 
trapping and that a June 2004 x-ray showed mild 
hyperinflation.  The examiner noted that these test results 
were "very typical of [COPD] secondary to smoking."

The Board observes that the VA examiner's opinion appears to 
be congruent with the objective medical evidence of record, 
which is devoid of any reference to COPD for decades after 
service and documents the veteran's long history of smoking.  
See e.g., An August 1993 treatment record of K.C.W., M.D. 
describing a 50 year history of smoking. 

The Board notes that various VA outpatient treatment records 
document the veteran's statements that his COPD is related to 
exposure to phosgene gas.  See e.g., VA outpatient treatment 
records dating September 23, 2002; May 23-24, 2007. These 
reports are no different from the veteran's own contentions. 

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, there were no medical 
opinions rendered, except for that of the October 2004 VA 
examiner.  All other references to   
The alleged relationship between COPD and the veteran's 
military service emanated form the veteran himself and were 
merely transcribed uncritically by health care providers.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The veteran has not submitted any competent medical nexus 
evidence in support of his claim.  As was explained in the 
Board's VCAA discussion above, the veteran has been accorded 
ample opportunity to submit evidence in support of his claim; 
he has not done so.  See 38 U.S.C.A. § 5107(a) (2002) [the 
claimant has a responsibility to support a claim for VA 
benefits.]

To the extent that the veteran contends that a medical 
relationship exists between his COPD and service, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].   

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  In this case, however,  there is no 
objective medical evidence documenting complaints, treatment 
or a diagnosis of COPD until 1988, nearly three decades after 
the veteran left military service.  

The matter of the veteran's purported treatment during 
service at non-USAF service department  medical facilities 
has been discussed above.  The Board finds the veteran's 
statements to be unbelievable.  Furthermore, during a private 
medical examination the veteran indicated that developed 
shortness of breath in 1976, which is many years after 
leaving service.  See August 1993 treatment record of K.C.W., 
M.D.

In short, there is no credible evidence of COPD for decades 
after service.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court noted 
that the continuity of symptomatology provisions of section 
3.303 do not relieve a claimant of the burden of providing a 
medical nexus.  As discussed above, such medical nexus 
evidence is lacking.

With respect to element (3), the competent medical opinion 
evidence is against the veteran's claim.  In addition, there 
is no competent evidence of continuity of COPD after service.  
For these reasons, element (3) has not been met, and the 
veteran's claim fail on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
COPD because Hickson element (3) has not been met.  
The benefit sought on appeal is accordingly denied.

Additional comment

In this case, the competent medical evidence demonstrates 
that the veteran's COPD is a consequence of tobacco use.  The 
veteran has not specifically contended that in-service 
tobacco use is responsible for the COPD.  In any event, the 
law mandates that when, as here, a claim is received by VA 
after June 9, 1998, a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  
See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) 
(2008).


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


